


110 HR 5891 IH: To adjust the boundary of Big Thicket National Preserve

U.S. House of Representatives
2008-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5891
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2008
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To adjust the boundary of Big Thicket National Preserve
		  in Texas and provide for three ecotourism projects within the preserve, and for
		  other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)The Big Thicket
			 National Preserve, located in East Texas, was established by Congress in 1974
			 as the nation’s first Preserve.
			(2)The Big Thicket,
			 known as the “biological crossroads of North America,” is home to species
			 native of the Gulf Coastal Plains, Eastern Forests, and the Central Plains,
			 including the bald eagle, the peregrine falcon, and whooping crane, which make
			 their home among rivers, baldcypress swamps, pine savannahs, sandhills, and
			 tall forests.
			(3)In 1993, Congress
			 approved an expansion of the authorized boundary of the Big Thicket to
			 incorporate more biological diversity.
			(4)In
			 2007, major owners of timberland in the region began divesting property, some
			 of which was ultimately purchased by the National Park Service for Big
			 Thicket.
			(5)Because of these
			 new additions, the Big Thicket has reached its Congressionally authorized
			 boundary of 97,000 acres.
			2.Boundary
			 adjustmentThe first section
			 of the Act titled “An Act to authorize the establishment of the Big Thicket
			 National Preserve in the State of Texas, and for other purposes” (16 U.S.C.
			 698), is amended—
			(1)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f),
			 respectively;
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Additional
				landsThe boundary of the
				preserve may also include any lands acquired from willing sellers totaling not
				more than 100,000 acres of land near the Preserve as generally depicted on the
				map titled ‘Big Thicket National Preserve Proposed Boundary Expansion’,
				numbered 175/80, 017A, and dated April 2008. The map shall be on file and
				available for inspection in the appropriate offices of the National Park
				Service.
					;
				
			(3)in subsection (d) (as redesignated by paragraph (1) above)—
				(A)by striking
			 owner: Provided further and all that follows through
			 exchange: and inserting a colon; and
				(B)by striking “After
			 notifying” through the end of that sentence and inserting “The Secretary may,
			 if the Secretary considers such that lands would make a significant
			 contribution to the purposes for which the preserve was created, accept title
			 to any lands, or interests in lands, located outside of the boundaries of the
			 preserve, as established by subsections (b) and (c), which the State of Texas
			 or its political subdivisions may acquire and offer to donate to the United
			 States or which any private person, organization, or public or private
			 corporation may offer to donate to the United States. The Secretary may
			 administer such lands as a part of the preserve after publishing notice to that
			 effect in the Federal Register.”; and
				(4)by
			 adding at the end the following:
				
					(g)Private
				landowner withdrawalAny
				owner of private property included within the boundaries of the preserve shall
				have their property immediately removed from the boundary by submitting a
				written request for such withdrawal to the Secretary.
					.
			3.Canopy walks,
			 elevated boardwalks, and associated interpretationThe
			 Secretary of the Interior shall construct, operate, and maintain a system of
			 canopy walks, elevated boardwalks, and associated interpretation that connect
			 visitors with the ecological diversity of Big Thicket National Preserve. In
			 developing the system, the Secretary may give special consideration to areas in
			 Big Thicket National Preserve that are inaccessible to most visitors due to
			 swamp, high vegetation, or fragile ecology.
		4.Big Thicket
			 National Preserve interpretive centerThe Secretary of the Interior shall
			 construct, operate, and maintain a Big Thicket National Preserve interpretive
			 center that is—
			(1)easily accessible
			 to a heavily traveled area (such as Beaumont, Texas, near Interstate 10);
			 and
			(2)serves as an
			 educational opportunity for children and young adults to learn more about Big
			 Thicket National Preserve, wildlife, and the environment, and the importance of
			 protecting these resources.
			5.Canoe and
			 kayaking trailsThe Secretary
			 of the Interior shall construct, operate, and maintain canoe and kayaking
			 trails in Big Thicket National Preserve that—
			(1)are guided by
			 Global Positioning System waypoints; and
			(2)include platforms
			 off the water for kayaks and canoes to be docked safely.
			6.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior such sums as are
			 necessary to carry out this Act and the amendments made by this Act.
		
